DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-5) in the reply filed on 9/15/22 is acknowledged.
Claims 6-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stern (US 2014/0137810).
For claim 1, Stern disclose a knotted bone pet chew, comprising: a) An elongated tube having a wall extending between two ends, the tube having a length between the ends, the wall forming an interior cavity that extends along the length of the tube, the wall made of extruded material (see [0018],[0020]-[0022]), the interior cavity being hollow (see Figures 3, 6, 10, 13 and 16);
b) Each end of the tube tied into a knot, the tube forming a central shank extending between the knots (see Figures 3, 6, 10, 13 and 16).
For claim 2, Stern disclose wherein the tube is flattened at the knots and unflattened at the shank (see Figures 3, 6, 10, 13 and 16).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2014/0137810) in view of Grepper (US 2013/0340685).
For claim 3, as described above, Stern discloses most of the claimed invention except for mentioning a wrap located about the shank.
Grepper discloses that it is old and well known in the art to provide a pet chew having a wrap (10) located about the shank (see Figure 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of Stern so as to include a wrap located about the shank, in a similar manner as taught in Grepper, so as to encourage the animal to chew on the pet chew.
	For claim 4, as described above, Stern as modified by Grepper (emphasis on Grepper) disclose most of the claimed invention except for mentioning wherein the wrap comprises animal skin. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of Stern as modified by Grepper so as to include the wrap comprises animal skin, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Stern as modified by Grepper.  
For claim 5, Stern as modified by Grepper (emphasis on Grepper) further teach wherein the wrap comprises animal material and plant material (see [0027]).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Xu (US 9044039), Stern et al. (US 8455025) and Stern (US 7677203) disclose an edible pet chew with knots at the end of a tubular shank.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644